      Case 2:20-cv-01358-KWR-GJF Document 42 Filed 08/17/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                 _______________________


KEVIN MOHEIT,

               Plaintiff,

       v.                                                     Case No. 2:20-cv-01358-KWR-GJF

VILLAGE OF TULAROSA.,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Defendant’s Motion to Dismiss or for

Judgment on the Pleadings (Doc. 32). Having reviewed the parties’ briefs and applicable law, the

Court finds that the motion is well taken in part, and therefore GRANTED IN PART and

DENIED IN PART.         Count IV and parts of Count II are DISMISSED.

                                         BACKGROUND

       Plaintiff alleges he was wrongfully discharged as employee of the Village of Tularosa.

Plaintiff filed an amended complaint alleging five counts. Plaintiff alleges that the personnel policy

of the city created an implied in fact contract of employment and a continued expectation of

employment absent misconduct and only after notice and imposition of progressive discipline. The

motion contains the following counts:

       Count I: Declaratory Judgement

       Count II: Wrongful Termination (Violation of Public Policy)

       Alternative Count II: Wrongful Discharge-Implied Contract of Employment

       Count III: Breach of Implied Covenant of Good Faith and Fair Dealing
       Case 2:20-cv-01358-KWR-GJF Document 42 Filed 08/17/21 Page 2 of 5




        Count IV: Violation of New Mexico Constitution

        Count V: Violation of the United States Constitution (Procedural and Substantive Due

Process).

                                       LEGAL STANDARD

        Defendant filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or motion for judgment

on the pleadings, which follows the same standard. Rule 12(b)(6) permits the Court to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

To survive a motion to dismiss, a plaintiff’s complaint must have sufficient factual matter that if

true, states a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)

(“Iqbal”). As such, a plaintiff’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) (“Twombly”).

All well-pleaded factual allegations are “viewed in the light most favorable to the nonmoving

party.” Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014).

In ruling on a motion to dismiss, “a court should disregard all conclusory statements of law and

consider whether the remaining specific factual allegations, if assumed to be true, plausibly suggest

the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011).

Mere “labels and conclusions” or “formulaic recitation[s] of the elements of a cause of action” will

not suffice. Twombly, 550 U.S. at 555.

                                            DISCUSSION
        Defendant moved to dismiss Counts I-IV for failure to state a claim. Plaintiff agreed to

dismissal of Count IV and part of Count II. The Court will dismiss Count IV and part of Count II,

but the other claims remain.

I.      Court declines to dismiss implied employment contract claim (Count I).
      Case 2:20-cv-01358-KWR-GJF Document 42 Filed 08/17/21 Page 3 of 5




          At issue in Counts I, III, and portions of Count II is whether the Defendant’s employment

handbook, along with customs and practices created an implied contract that Plaintiff could only

be terminated for cause or following certain disciplinary procedures. Defendant asserts there was

no implied employment contract.

          “New Mexico follows the general rule that employment is terminable at will by either the

employee or the employer, absent an express contract to the contrary.” Zarr v. Wash. Tru Solutions,

LLC, 146 N.M. 274, 278, 208 P.3d 919, 923 (Ct.App.2009) (citation omitted). An implied contract

limiting an employer's ability to discharge is an exception to the general rule of at-will

employment. See Zarr v. Wash. Tru Solutions, LLC, 146 N.M. at 278, 208 P.3d at 923.

          “An implied contract is created only where an employer creates a reasonable expectation.

The reasonableness of expectations is measured by just how definite, specific, or explicit has been

the representation or conduct relied upon.” Hartbarger v. Frank Paxton Co., 115 N.M. at 672, 857

P.2d at 783. If the alleged employer's promise is not sufficiently explicit, the courts will not find

an implied contract. Hartbarger v. Frank Paxton Co., 115 N.M. at 669, 857 P.2d at 780. “Whether

an employer's words and conduct support a reasonable expectation on the part of employees that

they will be dismissed only in accordance with specified procedures or for specified reasons

generally is a question of fact for the jury.” Mealand v. E.N.M. Med. Ctr., 131 N.M. at 69, 33 P.3d

at 289.

          Plaintiff has stated a plausible claim under Count I. Much of the parties’ argument turns

on whether Plaintiff had a reasonable expectation that the disciplinary process in the personnel

manual would apply, which should be resolved on summary judgment or trial. The parties cite to

material outside the complaint or not incorporated into the complaint, which is generally not
       Case 2:20-cv-01358-KWR-GJF Document 42 Filed 08/17/21 Page 4 of 5




appropriate to consider on a motion to dismiss under Fed. R. Civ. P. 12(b)(6). The Court generally

may not analyze facts not contained in the complaint or find that the facts in a complaint are untrue.

II.    The Court dismisses in part claims under Count II

       Plaintiff asserts multiple claims under Count II, including (1) wrongful termination in

violation of public policy and (2) wrongful termination for breach of an implied contract. Plaintiff

appears to agree to dismissal of any claim in Count II not based on breach of an implied contract.

Doc. 35 at 15; Doc. 35 at 19. Therefore, the Court dismisses in part Count II, but as explained

above, the claim based on an implied employment contract remains.

III.   The Court declines to dismiss the Good Faith and Fair Dealing Claim (Count III)

       Defendant seeks to dismiss Count III, the implied covenant of good faith and fair dealing.

This claim depends on whether there is an implied contract. Because the Court declines at this

time to dismiss the implied contract claims, the Court also declines to dismiss the implied covenant

of good faith and fair dealing claim.

IV.    New Mexico constitutional claims under Count IV are dismissed.

       Both parties agree that the Village is immune from suit for violation of state constitutional

provisions. Carter v. City of Las Cruces, 1996-NMCA-047, ¶ 13, 121 N.M. 580, 584, 915 P.2d

336, 340. Plaintiff agreed to dismiss the state constitutional claims. Therefore, the Court dismisses

Count IV.

                                          CONCLUSION

       Plaintiff agrees to dismiss certain claims under Count II and the New Mexico constitutional

claims under Count IV. Counts I, III, V, and portions of Count II remain.

       IT IS SO ORDERED.
Case 2:20-cv-01358-KWR-GJF Document 42 Filed 08/17/21 Page 5 of 5




                                   _________________________________
                                   KEA W. RIGGS
                                   UNITED STATES DISTRICT JUDGE
